ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_07_FR.txt. 225

OPINION INDIVIDUELLE DE M. KOOIJMANS
[Traduction]

Contexte historique du différend — Politique britannique dans la région du
Golfe — La sécurité maritime comme principal objectif politique — Relations
conyentionnelles avec les souverains locaux — Caractére non territorial de ces
relations — Absence de structures coloniales — Changements politiques et juri-
diques à la suite de la découverte de pétrole — Cadre juridique des relations
conventionnelles resté inchangé — Evolution vers une conception moderne de
l'Etat — Maintien de l'identité étatique après qu'il a été mis fin au statut d'Etat
protégé par les Britanniques.

Non-applicabilité du principe de l’uti possidetis juris — Pas de transfert de
souveraineté — Pas de modification des frontières administratives — La déci-
sion de 1939 a établi la frontière internationale.

Nature de la relation entre la puissance protectrice et les Etats protégés —
Aucun traité ne confère à la Grande-Bretagne le droit de décider unilatérale-
ment de questions de souveraineté territoriale — Nécessité du consentement des
souverains locaux ou, sinon. de leur acceptation ou de leur acquiescement ulté-
rieurs.

Zubarah — Pas de définition territoriale du différend — Allégeance de la
tribu des Naim au souverain de Bahreïn — Consolidation progressive de l'auto-
rité de Qatar — Acquiescement de Bahrein.

Iles Hawar — La décision de 1939 n'est pas une sentence arbitrale — Nature
de la procédure qui a débouché sur la décision de 1939 — Pas de consentement
du souverain de Qatar en 1938 — Pas d'acceptation ou d’acquiescement ulté-
rieurs. Revendication de Qatar fondée sur un titre originaire en vertu de l'accord
de 1868 et sur le principe de proximité — Pas de preuve de manifestations
d'autorité de Qatar — Preuves cartographiques non pertinentes —Revendica-
tion de Bahreïn fondée sur des liens d’allégeance avec les Dowasir et les effec-
tivités.

Janan — Non exclue du groupe des Hawar dans la décision de 1939 —
Nature de la décision de 1947 — Détachement du groupe non justifié.

I. REMARQUES LIMINAIRES

1. Bien qu'ayant voté pour tous les paragraphes du dispositif de l’arrêt
relatifs aux aspects territoriaux du différend entre Qatar et Bahreïn, à
l'exception d’un seul, je ne peux m’associer au raisonnement sur lequel se
fondent plusieurs d’entre eux. S'agissant surtout de la souveraineté sur les
îles Hawar et sur Janan, la Cour a, selon moi, suivi une démarche exces-
sivement formaliste en se fondant exclusivement sur la nature et l'effet
Juridique de la prétendue décision de 1939 du Gouvernement britan-
nique.

189
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 226

Dans une certaine mesure, ce formalisme se retrouve également dans la
position adoptée par la Cour au sujet de la souveraineté sur la région de
Zubarah, bien que I’(ex)-puissance protectrice n'ait jamais pris de déci-
sion à ce sujet, comme elle l’a fait pour les Hawar. Néanmoins, l’arrét
semble donner davantage de poids a la position de cette puissance pro-
tectrice qu’a des considérations de droit positif, en particulier celles rela-
tives a acquisition de territoires.

2. En conséquence, l'arrêt revêt un caractère assez ambigu. Alors que
la partie consacrée à la délimitation maritime traite de dispositions de
fond du droit de la mer, y compris pour le différend (quasi) territorial sur
la question de savoir laquelle des Parties a des droits souverains sur
Qit’at Jaradah et Fasht ad Dibal, celle qui porte sur des questions terri-
toriales est singulièrement dépourvue de considérations sur le droit appli-
cable. Elle traite surtout des effets juridiques qu'il convient d'attribuer à
la position (au sujet de Zubarah) ou à la décision (au sujet des Hawar et
de Janan) qu’un Etat tiers a prises; cet Etat tiers a sans aucun doute joué
un rôle primordial dans l’histoire des Parties et les relations entre elles,
mais il n’a certainement pas déterminé à lui seul le cours de ces relations.
A n'en pas douter, le passé pèse beaucoup sur les relations actuelles et
futures entre les Parties, mais la Cour a choisi de n’en retenir qu’un élé-
ment.

3. On pourrait faire valoir que cette ambiguïté tient à la nature même
du différend porté devant la Cour. La terre domine la mer — les ques-
tions territoriales déterminent les questions de délimitation maritime. Les
différends territoriaux ont leur origine dans le passé alors que les délimi-
tations maritimes sont orientées vers l'avenir et interviennent une fois
réglés les problèmes de territoire.

4. Il n'entre certes pas dans mes intentions de laisser entendre qu'il ne
faut pas tenir compte des aspects historiques de l’affaire. Au contraire, ce
n'est qu’en se référant à toutes les facettes de l’histoire des Parties qu'il
est possible de bien évaluer les droits qui sont actuellement les leurs. C’est
justement parce qu'elle n’a pas pleinement tenu compte du contexte his-
torique que la Cour, à mon avis, a restreint inutilement les possibilités qui
lui étaient offertes de régler le différend d’une façon qui emporte l’adhé-
sion et soit juridiquement convaincante. Afin d'expliquer mon point de
vue, je commencerai, sans prétendre aucunement être un spécialiste de
l’histoire de cette région, par quelques observations sur le contexte histo-
rique du différend.

Il. LE CONTEXTE HISTORIQUE

5. «[LJ'idée d’un Etat aux frontières bien définies était totalement
étrangère à la pensée politique des souverains et des tribus de la
région. Les frontières politiques dépendaient des liens d’allégeance
des tribus à tel ou tel cheikh et étaient donc susceptibles de se modi-

190
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 227

fier fréquemment... L’allégeance d’une tribu était fonction de ses
intérêts et pouvait donc se déplacer, ce qui se produisait souvent à
cette époque.» !

Ces quelques lignes extraites d’un ouvrage d’un auteur arabe sur Phis-
toire de la région du Golfe me paraissent donner une image exacte de la
situation qui régnait dans la région il n’y a pas si longtemps.

6. La colonisation, qui a eu une telle importance au XIX° siècle dans
d’autres parties du monde, n’a eu qu’un impact limité dans la région du
Golfe. La puissance occidentale qui n’a cessé d'étendre son influence dans
la région, à savoir la Grande-Bretagne, n’a jamais occupé et englobé dans
son empire colonial les différents émirats de la rive arabe du Golfe. Pour
des raisons qui n’ont pas à être analysées ici, le Gouvernement britan-
nique a préféré conclure des traités avec les souverains locaux et conser-
ver intactes ces relations conventionnelles plutôt que les voir progressi-
vement remplacées par des structures administratives de type colonial
comme dans certaines parties de l'Afrique subsaharienne.

7. Au XIX® siècle, les Britanniques étaient davantage soucieux de pré-
server la sécurité maritime que d’exploiter des ressources naturelles. Ils
obtinrent des souverains locaux — et parfois même le leur imposèrent —
qu'ils s'engagent à ne pas commettre d’actes de piraterie et à s’abstenir de
mener d’autres activités qui risquaient de compromettre la paix sur mer.
Iis durent intervenir de temps à autre dans des conflits entre les souve-
rains locaux eux-mêmes et prendre les mesures voulues pour régler un
différend avant qu’il ne mette en péril la paix maritime et la sécurité du
Golfe en tant que grande route commerciale. En témoignent justement les
difficultés qui surgirent entre les Al-Khalifah de Bahreïn et les Al-Thani
de Qatar dans la seconde moitié du XIX® siècle et donnèrent lieu à plu-
sieurs reprises a des affrontements autour de (c’est sciemment que je ne
dit pas «au sujet de») Zubarah.

8. Il était dans l’intérét des Britanniques d’empécher que les zones
d’influence des souverains locaux n’empiétent les unes sur les autres et ne
soient ainsi des sources de rivalité et de tensions. Zubarah était particu-
lièrement bien placée pour devenir une pomme de discorde et, au cours
des années 1870 comme en 1895, les Britanniques prirent des mesures
pour étouffer dans l'œuf un conflit armé, d’abord au détriment du sou-
verain de Bahreïn et ensuite aux dépens de celui de Qatar. Dans les deux
cas, il est vraisemblable que les Britanniques furent également poussés à
intervenir par la crainte qu’un affrontement entre les deux souverains ne
crée aussi des problèmes entre eux-mêmes et l’Empire ottoman qui, au
cours de la seconde moitié du XIX® siècle, cherchait à rétablir sa

' Muhammed Morsy Abdullah, The United Arab Emirates: A Modern History, 1978,
p. 291, cité par John L. Simpson, QC, dans son opinion dissidente au sujet de la sentence
du Tribunal arbitral dans l’affaire du Différend frontalier entre Doubaï et Chardjah (Inter-
national Law Reports, vol. 91, p. 681).

191
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 228

domination sur la péninsule Arabique dont on considérait que la presqu’ile
de Qatar faisait partie.

9. Si l’attitude britannique peut être interprétée comme une reconnais-
sance de la suzeraineté turque sur certaines parties de la région du Golfe,
il serait en revanche tout à fait injustifié d’y voir une reconnaissance de
revendications de souveraineté ou de frontières territoriales entre les dif-
férents émirats. Comme l’a conclu le Tribunal arbitral dans l'affaire
Erythréel Yémen:

«le Tribunal savait fort bien que les idées occidentales de souverai-
neté territoriale sont étrangères à des populations élevées dans la tra-
dition islamique et habituées à des notions de territoire très dif-
férentes de celles qui sont reconnues dans le droit international
contemporain» (Sentence, première phase, p. 137, par. 525)°.

10. On peut donc dire que, dans la partie arabe de la région du Golfe,
la formation d’entités souveraines à base territoriale a été très lente et pro-
gressive. La politique britannique consistant à assurer la paix maritime en
attribuant aux souverains locaux des zones d'influence tout en leur inter-
disant de s’immiscer dans celles des autres a sans doute facilité la création
d’entités territoriales distinctes, mais elles étaient très loin de constituer
des zones centralisées et bien délimitées de compétence exclusive. Il est
significatif à cet égard que les divers traités par lesquels le Gouvernement
britannique s’est engagé à offrir une protection contre «toute agression
par mer» (les italiques sont de moi) ont été conclus avec les différents sou-
verains à titre personnel. On ne saurait en aucun cas inférer de ces traités
que les Britanniques promettaient de garantir l’intégrité territoriale des
émirats. Cette notion n'existait tout simplement pas à l’époque.

11. I serait vraiment très artificiel d'interpréter les accords passés en
1868 par la Grande-Bretagne avec les souverains de Manama et Doha
comme attribuant à ces derniers un titre sur l’ensemble de la péninsule, y
compris sur les îles situées au large de la côte. La Grande-Bretagne vou-
lait certes empêcher ainsi le souverain de Bahreïn de s’ingérer dans les
affaires du continent, mais il est fort improbable que les Britanniques
aient considéré que ces ingérences équivalaient à une intervention dans
les affaires intérieures d’un autre Etat souverain. Empêcher les Al-
Khalifah de se livrer à telle ou telle activité à Zubarah ne saurait en
aucun cas être considéré comme une reconnaissance de la souveraineté des Al-
Thani sur cette région. La politique britannique a toutefois permis aux
souverains locaux de consolider leur autorité sur les zones d'influence qui
leur étaient allouées, ce qui a facilité la formation d’Etats plus proches du
sens que nous donnons aujourd’hui à ce terme.

2 D'après les renseignements donnés à l’auteur, le mot arabe «dirah» ne peut guère être
traduit par «territoire». Voir aussi Muhammed Morsy Abdullah (op. cit., note 1): «Le
dirah était en Arabie, à cette époque (XIX° siècle), une région aux contours flous dont la
taille changeait en fonction de la puissance de la tribu qui la parcourait. »

192
DELIMITATION ET QUESTIONS (OP. IND. KOOLMANS) 229

12. Cette conception moderne de l'Etat est devenue bien plus néces-
saire avec la découverte de pétrole dans la région au cours des années qui
ont suivi la première guerre mondiale. Dans l’affaire du Différend fron-
talier entre Chardjah et Doubaï, le Tribunal arbitral a parfaitement
résumé cette évolution très importante:

«l'idée de frontière au sens occidental était autrefois totalement
étrangère aux populations nomades de la région. Mais, dès que
l’on a commencé à se rendre compte de ce que représentaient les res-
sources pétrolières de la région, il est devenu nécessaire de songer
à fixer des frontières précises et bien définies entre les émirats. Il était
dans l'intérêt des souverains comme des sociétés pétrolières de déter-
miner exactement l'étendue de chaque concession. La perspective
de l'exploration et de l'exploitation des ressources pétrolières a
directement entraîné les premières mesures préliminaires tendant à
fixer des frontières.» (Award, International Law Reports, vol. 91,
p. 562.)

13. Cette ère nouvelle conféra également un caractère nouveau à l’ac-
tion des Britanniques dans la région. Les intérêts économiques et les
impératifs de la géostratégie supplantèrent la sécurité maritime en tant
que premiers objectifs d’un Etat attaché à rester la puissance prépondé-
rante dans une région du monde dont l’importance stratégique allait
croissant. La Grande-Bretagne obtint des souverains locaux la promesse
de ne pas accorder de concessions pour l'exploration et l’exploitation
du pétrole sans son consentement. Ce n'étaient donc pas seulement les
souverains et les sociétés concessionnaires qui avaient intérêt à se
donner les moyens de déterminer exactement l'étendue de chaque conces-
sion, comme l’a dit le Tribunal arbitral qui a eu à connaître de l'affaire
ChardjahlDoubaï, mais aussi la puissance protectrice. La question de
l'emplacement exact des frontières, qui n’avait guère intéressé les Bri-
tanniques au XIX® siècle, devenait une préoccupation actuelle et impor-
tante.

14. Il en est résulté que la Grande-Bretagne resserra nettement son
emprise sur les souverains locaux. A certains égards, ses relations avec
eux prirent peut-être un tour quasi colonial en ne leur laissant guère de
marge pour mener une politique autonome. On notera cependant qu’offi-
ciellement rien ne changea dans la relation entre la Grande-Bretagne et
les «Etats protégés». expression qui entra progressivement en vigueur
pour désigner les émirats de la région du Golfe.

15. Pour appréhender d’un point de vue juridique la «relation spé-
ciale» qui existait entre la Grande-Bretagne et les Etats du Golfe, il
convient de tenir tout particulièrement compte du fait que la nature de
cette relation n’a pas changé depuis la conclusion des premiers traités
avec Bahreïn en 1892 et Qatar en 1916. Il est difficile d'en donner une
définition exacte. Peut-être est-ce lord Curzon, vice-roi des Indes, qui la
le mieux décrite dans une allocution prononcée en 1903 devant les chefs

193
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 230

de la côte de la Tréve en disant: «votre indépendance sera maintenue;
l'influence du Gouvernement britannique devra rester supréme»?.

Et le Gouvernement britannique n’a lui-même jamais cessé de qualifier
les Etats du Golfe d’«Etats indépendants que le gouvernement de Sa
Majesté est tenu de protéger».

16. Cette «Relation spéciale» était peut-être ambiguë d'un point de
vue juridique, mais il serait totalement injustifié de l’assimiler à une rela-
tion coloniale. Quand prirent fin, en 1971, les relations spéciales entre,
d’une part, le Royaume-Uni et, d'autre part, Bahreïn et Qatar, ces deux
derniers Etats (re)trouvèrent sans doute une indépendance entière, mais il
serait inexact de dire qu’ils devinrent indépendants. Il s'agissait des
mêmes Etats avant et après 1971. Ce fait est d’ailleurs reconnu au para-
graphe 139 de l'arrêt de la Cour, où on lit:

«Dès lors, la décision de 1939 doit être regardée comme une déci-
sion qui était dès l’origine obligatoire pour les deux Etats et a
continué de l'être pour ces mêmes Etats après 1971, année au cours
de laquelle ils ont cessé d'être des Etats protégés par la Grande-
Bretagne.» (Les italiques sont de moi.)

IT. LE PRINCIPE DE L’UTI POSSIDETIS JURIS

17. La conclusion à laquelle la Cour est parvenue sur la base de la
décision britannique de 1939 la dispense, selon elle, «de se prononcer sur
l'argumentation des Parties tirée de l'existence d’un titre originaire, des
effectivités ou de l’applicabilité en l'espèce du principe de luti possidetis
juris» (arrêt, par. 148).

18. Je ne suis pas la Cour dans son appréciation de l'effet juridique à
donner à la décision de 1939. Mon vote en faveur du paragraphe 2, 4) du
dispositif repose sur des considérations liées au titre de souveraineté, à la
proximité géographique et aux effectivités. Toutefois, dans la mesure où
Bahreïn a expressément invoqué le principe de l’uti possidetis juris —
bien que très tardivement — et où cet argument présente un caractère
préliminaire comme le conseil de Bahreïn l’a déclaré fort justement, il me
semble nécessaire de dire d’abord si, à mon sens, ce principe est applica-
ble en l'espèce. S'il l'était, tous les autres moyens présentés par les Parties
seraient devenus superflus.

19. Dans sa célèbre conclusion en l'affaire du Différend frontalier
{Burkina Faso! République du Mali}, la Chambre de la Cour a défini ainsi
le principe de l’uti possidetis

«un principe général, logiquement lié au phénomène de l'accession à
2 Cité dans la sentence rendue dans l'affaire du Différend frontalier entre Chardjah et

Doubaï, International Law Reports, vol. 91, p. 561.

194
DELIMITATION ET QUESTIONS (OP. IND. KOOLJMANS) 231

l'indépendance, où qu’il se manifeste. Son but évident est d'éviter que
l'indépendance et la stabilité des nouveaux Etats ne soient mises en
danger par des luttes fratricides nées de la contestation des frontières
à la suite du retrait de la puissance administrante.» (C.LJ. Recueil
1986, p. 565, par. 20; les italiques sont de moi.)

20. À mon avis, cette conclusion présuppose un transfert de souverai-
neté de l’ancienne puissance coloniale à un Etat nouvellement indépen-
dant. Malcolm Shaw ne pense pas autrement quand, dans son article qui
a fait date « The Heritage of States: The Principle of Uri Possidetis Juris
Today», il explique que «le principe de l'uti possidetis s'applique dans le
contexte de la transmission de souveraineté et de la création d’un nouvel
Etat indépendant et conditionne ce processus».

21. La définition de Shaw est plus large que celle donnée par la
Chambre de la Cour puisqu'elle couvre également le cas où des parties
d'un Etat déjà indépendant accèdent à l'indépendance à la suite de la
désagrégation (partielle) de cet Etat. Dans de telles circonstances, ce prin-
cipe a été déclaré applicable (notamment par la Commission d'arbitrage
de la Conférence européenne pour la paix en Yougoslavie) aux limites
administratives des entités constitutives de l'Etat en cours de désagréga-
tion. Comme l’a dit la Commission:

«A défaut d’un accord contraire, les limites antérieures (adminis-
tratives) acquièrent le caractère de frontières protégées par le droit
international. Telle est la conclusion à laquelle conduit le principe de
respect du statu quo territorial et particulièrement celui de uti pos-
sidetis juris.»°

Pour Shaw, la raison qui doit conduire à appliquer ce principe dans de
telles situations non coloniales est la même qui a dicté la position de la
Chambre de la Cour dans l'affaire Burkina Fasol République du Mali. Y
considère, en effet, que «la désagrégation d'Etats existants présente évi-
demment les mêmes dangers».

22. Le point commun à ces deux situations est que des limites admi-
nistratives, c'est-à-dire non internationales, deviennent des frontières
internationales. Il serait absurde d'appliquer ce principe à une frontière
séparant les territoires coloniaux de deux puissances coloniales diffé-
rentes. Cette frontière serait déjà une frontière internationale et, en tant que
telle, protégée par le droit international. Ce qui différencie la présente
affaire des situations dans lesquelles ce principe a été appliqué est du
même ordre.

23. La question essentielle est à mon avis la suivante: y a-t-1l 4) trans-
fert de souveraineté d'un Etat à un autre à la suite duquel b) des limites
administratives sont investies «d'une signification et d'un objet qu'il

+ British Year Book of International Law. vol. 67, 1996, p. 98.
* Cité dans Shaw. op. cit. p. 109.

195
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 232

n'avait jamais été prévu de leur donner»®? Dans la présente affaire, la
réponse a ces deux questions ne peut étre que négative.

24. Comme je lai déjà indiqué (par. 16 ci-dessus), il n’y a pas eu en
1971 de transfert de souveraineté du Royaume-Uni à Bahreïn ou à Qatar.
Ces Etats ont conservé l'identité qui était la leur avant que ne prennent
fin leurs relations avec la puissance protectrice. On dit souvent que le
principe de l’uti possidetis n’est applicable que lorsqu'il y a succession
d'Etats. Bahreïn a soutenu que cette notion devait aussi être interprétée
comme désignant la substitution d’un Etat à un autre dans la responsa-
bilité des relations internationales d’un territoire et que c'est ce qui s’est
effectivement passé en 1971.

25. Il est vrai que la puissance protectrice avait un droit de regard sur
la politique étrangère de ces deux Etats du Golfe dont la souveraineté
était à cet égard limitée. Mais, et c’est plus important que de savoir s'il y
a eu succession d'Etats au sens étroit ou au sens large du terme, le fait est
qu'il n'y a pas eu transfert de souveraineté. Du point de vue juridique, il
y a un monde entre une souveraineté restreinte et une souveraineté non
existante. Dans le premier cas, il peut y avoir rétablissement d’une sou-
veraineté pleine et entière, alors que, dans le second, il ne peut y avoir
qu'un transfert, c'est-à-dire une souveraineté nouvelle.

26. Toute aussi importante est la question de savoir s'il y avait une
limite administrative qui a été transformée en frontière internationale. II
ressort à l'évidence du dossier que le Gouvernement britannique n'a
jamais eu l’intention d'établir une limite administrative ou de régler un
différend entre agents de l'administration. I! est apparu clairement dès le
début qu'une décision concernant la «propriété» des îles Hawar aurait
un effet déterminant sur les frontières internationales entre deux entités
distinctes au regard du droit international. Les concessionnaires poten-
tiels voulaient savoir dans quelle capitale aller demander une concession.
Il faut donc répondre par la négative aux deux éléments de la question
essentielle que j'ai posée plus haut. Ne serait-ce que pour ces raisons, le
principe de l'uti possidetis juris n'est pas applicable en l'espèce.

IV. LES QUESTIONS TERRITORIALES: CONTEXTE GÉNÉRAL

27. Le principe de l’uti possidetis ne pouvant être considéré comme
applicable, les différentes questions territoriales (Zubarah, îles Hawar et
Janan) doivent être traitées séparément et selon les particularités qui leur
sont propres.

Etant donné que la position du Gouvernement britannique a eu un
impact considérable sur le cours des événements ayant abouti au diffé-
rend porté devant la Cour, une remarque préliminaire s'impose.

28. Ni les traités de 1880 et 1892 avec Bahreïn ni le traité de 1916 avec
Qatar ne donnaient à la puissance protectrice, la Grande-Bretagne, le

6 Shaw, op. cit. p. 117.

196
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 233

droit de déterminer unilatéralement les frontières des émirats ou de tran-
cher des questions de souveraineté territoriale. De telles décisions ne pou-
vaient donc être prises qu'avec le consentement des Etats protégés eux-
mêmes et cela semble avoir été admis par les Parties puisque la question
qui les a violemment opposées a justement été de savoir si ce consente-
ment autorisant le Gouvernement britannique à déterminer à laquelle des
Parties appartiennent les îles Hawar a bien été donné. A cet égard, les
Etats protégés avaient donc conservé leur souveraineté. Dans l'affaire du
Différend frontalier entre Doubaï et Chardjah, le Tribunal arbitral n’a
laissé subsister aucune ambiguïté au sujet des Etats de la Trêve, avec les-
quels avaient été conclus des accords semblables:

«Il est donc clair qu'aucun traité n'a permis aux autorités britan-
niques de délimiter unilatéralement les frontières entre les émirats et
qu'aucune administration britannique n’a jamais affirmé avoir ce
droit.» (Award, International Law Reports, vol. 91, p. 567.)

29. A cet égard, il est utile de rappeler le point de vue du souverain de
Bahreïn qui, après que le Gouvernement britannique l’eut informé en
1947 de sa décision sur la division des fonds marins entre les Parties, écri-
vit à l'agent politique britannique pour lui demander quel était le traité
conclu avec le Gouvernement britannique qui autorisait ce dernier à
prendre des décisions relatives au tracé des frontières sans en référer au
souverain de Bahreïn ou le consulter.

30. Le fait que les traités en question n’aient pas donné à la puissance
protectrice le pouvoir de déterminer unilatéralement et de sa propre ini-
tiative les frontières des Etats protégés ou de régler des questions territo-
riales est en soi une indication de la non-applicabilité du principe de l’uri
possidetis. La situation qui en découle est, autrement dit, complètement
différente de celle d’une colonie où la puissance administrante a toute
latitude de tracer une limite administrative ou d'Etats fédéraux entière-
ment ou partiellement dissous, où les organes fédéraux ont fixé par des
mesures relevant du droit interne les limites des diverses unités compo-
sant la fédération.

31. Dans l'affaire qui nous occupe, il est particulièrement pertinent,
toutefois, de souligner que les questions territoriales ne pouvaient être
tranchées sans le consentement des souverains locaux. S'il est impossible
d'établir de façon satisfaisante qu'il y a bien eu un tel consentement ou
qu'il y a eu acceptation ou acquiescement par la suite, un règlement ter-
ritorial par les autorités britanniques ne saurait avoir en soi de valeur
juridique, et toute question qui resterait pendante devra être réglée en
fonction des principes généraux du droit international.

32. Cela ne signifie nullement que la puissance protectrice ait par défi-
nition outrepassé ses pouvoirs si elle a agi de sa propre initiative ou
unilatéralement alors qu'elle se trouvait confrontée à des facteurs d'insta-
bilité nés d’un différend territorial et risquant de constituer une menace
pour la paix dans la région. Dans le cadre des relations spéciales établies
par les traités, la Grande-Bretagne était tenue de protéger les souverains

197
DELIMITATION ET QUESTIONS (OP. IND. KOOLMANS) 234

locaux et c’est le plus souvent face a des visées ou a des initiatives inami-
cales d’autres souverains locaux que cette obligation de protection devait
s'exercer. Pour être en mesure d’honorer ses engagements, la puissance
protectrice n'excède aucunement ses pouvoirs lorsqu'elle essaie de désa-
morcer une crise en prenant position au sujet de revendications concur-
rentes ou même en imposant un règlement. L’attitude des Britanniques à
l'égard de Zubarah est un exemple de prise de position tandis que la
«décision» de 1939 sur les îles Hawar et celle de 1947 sur Janan illustrent
la méthode du règlement imposé. Pour avoir une valeur juridique, un tel
arrangement requiert soit un consentement préalable, soit une accepta-
tion ou un acquiescement ultérieurs. A cet égard, il importe peu que la
puissance protectrice ait outrepassé ses pouvoirs dans le cadre de la rela-
tion spéciale. Cette question ne relève tout simplement pas de la compé-
tence de la Cour.

V. LA QUESTION DE ZUBARAH

33. I est difficile de dire si le différend qui oppose les Parties au sujet
de la souveraineté sur Zubarah concerne un territoire ou l'emplacement
de frontières territoriales. A l'aube du XXI° siècle, il évoque encore
davantage des rivalités d'hégémonie ou d’allégeance que des prétentions
concurrentes à un pouvoir exclusif sur un territoire donné. La singularité
de cet élément du différend est attestée par le fait que, même aujourd'hui,
Bahreïn n'a défini ni dans la procédure écrite, ni au cours des plaidoiries,
la zone sur laquelle il prétend détenir la souveraineté, et s’est borné à par-
ler de la région de Zubarah. Seules les cartes annexées aux pièces de pro-
cédure indiquent ce qu’il faut entendre par cette expression, Mais ce n’est
qu'après que la Cour a expressément demandé une description précise de
ce territoire qu'ont été fournies les coordonnées des points délimitant la
région de Zubarah.

34. Bahreïn fonde l'essentiel de sa revendication sur des droits histo-
riques et des liens d’allégeance de la tribu des Naim, présente dans la
région de Zubarah depuis deux siècles, même s’il n’est pas clairement éta-
bli qu’elle y soit effectivement installée. Qatar maintient pour sa part que
ces liens ont été limités à une branche particulière de la tribu des Naim et
que cette allégeance de la branche des Al-Jabr n’a pas été constante et a
cessé, au moins officiellement, après 1937.

35. Pour ce qui est des aspects historiques, il n’est pas contesté que
c'est à Zubarah que l'actuelle famille régnante de Bahreïn avait établi le
centre de son pouvoir avant de s'installer sur l'île principale de Bahreïn
où elle est restée jusqu'à aujourd’hui, hormis, au XIX® siècle, de brefs
séjours temporaires à Zubarah. Il n’est pas non plus contesté que,
jusqu'aux années 1870, Zubarah fut considérée comme faisant partie du
domaine de cette famille régnante.

36. Après avoir conclu les accords de 1868 avec les souverains locaux,

198
DELIMITATION ET QUESTIONS (OP. IND. KOOLJMANS) 235

la Grande-Bretagne se mit à voir d’un mauvais ceil les incursions bahrei-
nites dans la péninsule de Qatar. Comme je l’ai expliqué au sujet du
contexte historique, ce serait un anachronisme que d’interpréter l'accord
passé en 1868 avec le cheikh de Doha comme conférant à ce dernier un
titre de souveraineté sur l'ensemble de la péninsule. Mais, cela ne signifie
certes pas que Bahrein avait un titre originaire sur un territoire bien
défini, titre qui aurait même persisté après occupation prétendument illi-
cite par Qatar en 1937.

37. A cet égard, il est utile de rappeler que, comme l’a dit M. Muham-
med Morsy Abdullah, «l’idée d’un Etat aux frontières bien définies était
totalement étrangère à la pensée politique des souverains et des tribus de
la région» (voir par. 5 plus haut). C'est dans ce contexte que doivent être
analysées certaines conséquences de la politique britannique après 1868:
il devint plus difficile pour les Al-Khalifah de maintenir leurs liens tradi-
tionnels avec cette zone alors que les Al-Thani étaient en mesure d’asseoir
leur pouvoir sur celle-ci sous les auspices des Ottomans qui avaient (ré)-
établi leur autorité sur la plus grande partie de la péninsule Arabique.

38. Cette consolidation du pouvoir de la famille régnante de Qatar n’a
sans doute pas été continue, mais elle a été périodiquement réaffirmée.
Elle a été reconnue par la puissance protectrice qui s'est seulement
efforcée d’apaiser les deux familles régnantes lorsque leurs frictions ris-
quaient d'entraîner de graves conflits sans toutefois mettre jamais en
question les prétentions ou les droits de la famille régnante de Qatar sur
Zubarah.

39. Quant aux liens d’allégeance qui auraient existé et rien ne permet
d'en douter entre les Naim (ou du moins la branche des Al-Jabr) et le
souverain de Bahreïn, ils semblent avoir été plutôt ambivalents. Dans
l'affaire du Sahara occidental, la Cour a fait observer que les liens
d’allégeance ont souvent joué un rôle majeur dans la constitution d’un
Etat mais que, pour attester de l’autorité du souverain, ils doivent être
manifestement réels et s'exprimer dans des actes prouvant que son auto-
rité politique est acceptée (C.J. Recueil 1975, p. 42, par. 88).

40. Je doute fort que ces critères soient satisfaits. Les éléments de
preuve un peu trop subtils et souvent contradictoires qui ont été présentés
à la Cour me donnent l'impression que les Naim ont surtout utilisé ces
liens d’allégeance avec le souverain de Bahreïn pour servir leurs propres
intérêts, et souvent pour résister à l'autorité grandissante du souverain de
Qatar. De plus, Bahreïn a été incapable de démontrer que de tels liens
existaient aussi avec les autres tribus qui venaient régulièrement dans la
région de Zubarah ou qu'il ait même tenté d’asseoir également son auto-
rité sur ces tribus; en effet, c’est seulement dans ce cas que les liens
d’allégeance pourraient se transformer en titre de souveraineté territo-
riale.

41. Dans l'affaire du Sahara occidental, la Cour, sans nier existence
de liens juridiques d’allégeance entre les Etats de la région et certaines
tribus vivant sur ce territoire, a conclu que les éléments et renseignements
portés à sa connaissance n’établissaient l’existence d’aucun lien de souve-

199
DELIMITATION ET QUESTIONS (OP, IND. KOOIJMANS) 236

raineté territoriale entre le territoire du Sahara occidental et les Etats voi-
sins (CLS. Recueil 1975, p. 68, par. 162). On pourrait arriver à une
conclusion analogue dans la présente affaire.

42. Il faut donc reconnaître que, quels qu’aient pu être les droits his-
toriques de Bahreïn dans le passé, ils ont depuis longtemps été supplantés
par ceux de Qatar, du moins si on considère ces derniers du point de vue
du droit international public. Il n’est nullement impossible en effet que
ces «droits historiques» doivent plutôt être considérés comme le reflet de
liens traditionnels entre la famille régnante de Bahreïn et Zubarah et que
cette question doive être résolue autrement que sur la base du droit
public. Même des membres de la famille régnante de Bahreïn semblent
avoir admis que leur intérêt pour Zubarah est avant tout d'ordre affectif
et pourrait être suffisamment pris en compte en leur accordant certains
privilèges. De même, le fait que la région de Zubarah n'ait pas été incluse
(ce que n'aurait jamais toléré la puissance protectrice) dans les négocia-
tions engagées par Bahreïn dans les années trente avec plusieurs sociétés
pétrolières et que, dans l'accord intervenu en 1944 entre les Parties (à la
suite d’une médiation de la puissance protectrice), il soit bien précisé que
l'acte de concession conclu entre Qatar et la société pétrolière concernait
tout le territoire continental de la péninsule (alors que le reste de cet
accord est rédigé en termes extrêmement ambigus) semble indiquer que
du moins pendant une certaine période Bahreïn ou son souverain aient
admis que leur prétention ne portait pas sur des droits souverains. II est
tout aussi révélateur que Bahreïn, quand il a manifesté sa désapprobation
de la décision britannique de 1947 sur la délimitation des fonds marins,
n'ait pas réclamé de titre de souveraineté sur les fonds marins contigus au
littoral de la région de Zubarah.

43. En conséquence, je conviens avec la Cour que c’est à Qatar que
revient la souveraineté sur Zubarah. Mais, je suis moins enclin que la
Cour à considérer comme de la plus haute importance la position adoptée
par des Etats tiers, en particulier la Grande-Bretagne et l'Empire otto-
man. Pour moi, il est plus pertinent que Bahreïn ait été incapable de
transformer les droits qu'il a pu avoir sur Zubarah, à une époque où
l’autorité gouvernementale avait une connotation différente de celle
qu'elle a aujourd’hui, en droits souverains au sens moderne du terme
(même si cela a été dû en partie à des facteurs extérieurs), alors que Qatar
a, même avant 1937, progressivement établi son autorité sur la région. Je
peux donc m’associer pleinement à la conclusion de la Cour selon laquelle
les actes accomplis par le cheikh de Qatar à Zubarah cette année-là par-
ticipaient de l'exercice de son autorité sur ce territoire et ne constituaient
pas un recours illicite à la force contre Bahreïn (arrêt, par. 96).

VI. Les ites HAWAR

44. La Cour s’appuie sur la décision britannique du 11 juillet 1939
pour constater que Bahreïn a souveraineté sur les îles Hawar (a l'excep-

200
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 237

tion de Janan). Bien que j'estime également que les îles Hawar (y compris
Janan, voir VII, ci-dessous) appartiennent à Bahreïn, je suis en complet
désaccord avec le raisonnement qui a conduit la Cour à cette conclusion.
A mon avis, la décision britannique ne fonde nullement la souveraineté
de Bahreïn sur les îles.

45. Dans ses écritures et plaidoiries, Bahreïn a soutenu que la décision
de 1939 lui attribuant les îles Hawar était une sentence arbitrale ayant la
force de la chose jugée et devait donc être respectée par la Cour. Celle-ci
a rejeté cet argument et conclu que la décision ne constituait pas une sen-
tence arbitrale, parce qu'elle n’avait pas été rendue par des juges choisis
par les Parties et statuant soit en droit soit ex aequo et bono (arrêt,
par. 114). Je partage ce point de vue de la Cour sur la décision de 1939.
Le concept d'arbitrage peut être utilisé dans un sens très large puisqu'il
englobe tous les types de règlements par tierce partie. En revanche, pour
ceux de ces règlements qui ont l'autorité de la chose jugée, le mot «arbi-
trage» prend un sens beaucoup plus étroit et cela depuis longtemps.
Comme mode de règlement des litiges de caractère définitif et obligatoire,
l'arbitrage est considéré depuis des siècles comme exigeant que les deux
parties conviennent, sur une base d'égalité, de confier le règlement de leur
différend à une tierce partie choisie par elles et de se conformer à la déci-
sion prise par cette tierce partie. Ce sont le consentement donné à la pro-
cédure et l'engagement de se conformer à la sentence rendue qui donnent
à celle-ci l'autorité de la chose jugée, la procédure elle-même devant tou-
tefois satisfaire à certaines prescriptions d'équité et d'égalité des armes.
Mais ce qui est fondamental, c’est que la tierce partie n'intervient pas de
sa propre autorité ou à la demande d’une seule des parties au différend.

46. La Cour indique ensuite qu’elle appréciera l'effet juridique pour les
Parties de la décision de 1939 après avoir analysé les événements qui en
précédèrent, puis en suivirent immédiatement l'adoption. Puis elle conclut
que la décision était obligatoire pour les deux Etats et a continué de
l'être. C’est sur ce point que j'ai du mal à la suivre.

47. La Cour ne nie pas que le consentement des Parties était nécessaire
pour que le Gouvernement britannique puisse prendre une décision à
caractère exécutoire. D'après elle, ce consentement est donné dans les
lettres échangées en mai 1938 entre le souverain de Qatar et l'agent
politique britannique à Bahreïn.

48. Avant de passer à l'interprétation de ces lettres par la Cour, il n'est
sans doute pas inutile de souligner que la présente affaire diffère fonda-
mentalement, sur un point important, de l'affaire du Différend frontalier
entre Chardjah et Doubuï même si, à d’autres égards, elle lui est très sem-
blable. Dans cette affaire aussi, le Tribunal arbitral a conclu que les déci-
sions britanniques (appelées décisions Tripp) de 1956 et 1957 ne cons-
tituaient pas des sentences arbitrales. Cela dit, le Tribunal a déclaré que
ces décisions n’en étaient pas moins obligatoires pour les souverains en
tant que décisions administratives puisque «les deux souverains, en don-

201
DELIMITATION ET QUESTIONS (OP. IND. KOOLMANS) 238

nant leur consentement a la délimitation de leurs frontiéres par les auto-
rites britanniques, s’engageaient expressément à respecter les décisions
qui seraient prises» [traduction du Greffe] (Award, International Law
Reports, vol. 91, p. 577).

49. La situation dans le Différend frontalier entre Chardjah et Doubaï
était donc différente à un double titre de la présente affaire. Première-
ment, par une résolution adoptée en 1954 par le Conseil des Etats de la
Tréve, les souverains de ces six Etats ont collectivement et officiellement
demandé à l'agent politique britannique de définir leurs frontières respec-
tives. Deuxièmement, les souverains de Chardjah et de Doubaï ont tous
deux expressément promis de ne «contester ni dénoncer aucune décision
qui pourrait être prise par l’agent politique au sujet de la question des
frontières» entre les Emirats.

50. La situation en l’espèce est incontestablement moins tranchée. Le
contexte est complètement différent. C’est la Grande-Bretagne qui. s'étant
réservée le droit de décider en dernier ressort de l'octroi de concessions
pétrolières. en est venue à l'instigation des autorités bahreinites à conclure
qu'il fallait déterminer si les îles Hawar appartenaient à Bahreïn ou à
Qatar, et a engagé en conséquence une procédure de règlement de cette
question. Peut-être a-t-elle agi ainsi pour de très bonnes raisons et a-t-elle
pris finalement une décision judicieuse et correcte, mais il est difficile de
dire que la procédure ait été entamée par les Parties elles-mêmes. A
l'époque (trois ans avant que la décision ne soit prise et deux ans avant
que la procédure ne soit officiellement lancée), Qatar n’avait même pas
connaissance de l'existence d’un différend et des intentions de l’autre
partie, ni d’ailleurs de celles du conciliateur ou arbitre autoproclamé.

51. Je reviens maintenant à l'échange de lettres de mai 1938 entre le
souverain de Qatar et l'agent politique britannique à Bahreïn. Dans une
lettre en date du 10 mai 1938, fe souverain de Qatar qui, à l’époque, ne
savait pas encore que, deux ans auparavant, le souverain de Bahreïn avait
officiellement revendiqué Hawar se plaignit de ce que Bahreïn s’y ingé-
rait. Il se dit persuadé que, «pour préserver la paix et la tranquillité»,
l’agent politique ferait «le nécessaire dans cette affaire».

52. Par une lettre du 20 mai 1938, l'agent politique répondit que «par
l'occupation formelle de ces îles depuis un certain temps» le Gouverne-
ment de Bahreïn possédait prima facie un titre sur elles. Il ajouta, néan-
moins, que le Gouvernement britannique était disposé à considérer atten-
tivement toute revendication formelle que présenterait Qatar au sujet des
îles Hawar, mais qu’il n’était pas disposé à interdire ou à restreindre
l'occupation des îles par le Gouvernement de Bahreïn à moins que le bien-
fondé de la revendication de Qatar ne soit démontré ou admis, et en tout
cas jusque-là. Il mit le souverain en garde contre toute action susceptible
de déboucher sur un conflit ouvert avec les sujets bahreïnites résidant
actuellement dans les îles Hawar. Il lui rappela enfin que le Gouvernement
britannique statuerait à ce sujet «dans un esprit de vérité et de justice».

53. Le 27 mai 1938, le souverain de Qatar écrivit une lettre dans
laquelle, après avoir remercié le Gouvernement britannique d’avoir pro-

202
DELIMITATION ET QUESTIONS (OP. IND. KOOLHMANS) 239

mis de décider de la question en s'inspirant de la vérité et de la justice, il
revendiquait officiellement les îles Hawar. Il concluait en se disant «per-
suadé que le gouvernement de Sa Majesté se prononcera en toute justice
et équité».

54. Je n’arrive pas à comprendre comment cette dernière phrase peut
être interprétée comme impliquant le consentement (tardif) du souverain
de Qatar à une procédure de règlement d’un différend. J'y vois plutôt un
appel adressé au Gouvernement britannique pour qu'il honore ses enga-
gements conformément au traité de 1916. Se référant à sa lettre du
10 mai, le souverain écrivit le 27 mai dans une autre lettre:

«Considérant ce fait (l’ingérence de Bahreïn à Hawar) comme un
acte d’agression, j'ai estimé qu’il m’incombait de commencer par
porter l'affaire à votre connaissance étant donné les relations qui
existent entre nous et le droit du gouvernement de Sa Majesté d’exa-
miner de telles affaires.»

55. Après avoir été informé par l'agent politique que les autorités bri-
tanniques ne bougeraient pas avant qu'il ait officiellement revendiqué les
îles Hawar, le souverain de Qatar s'est certainement rendu compte qu'il
n'avait d'autre choix que d'accepter la situation et d’en tirer le meilleur
parti possible. Mais cela ne signifie en aucun cas que, sur la base d’un
consentement librement donné, il ait demandé au Gouvernement britan-
nique de régler un différend entre lui-méme et le souverain de Bahrein.
Au contraire, le déclenchement du différend tient en réalité au fait que la
Grande-Bretagne s’est rendu compte que, selon toute probabilité, il y
aurait des revendications opposées.

56. Rien n'indique non plus que le souverain de Qatar ait considéré la
«sentence» comme une décision inattaquable. Même après avoir été
informé du caractère définitif de cette décision, il a exprimé l'espoir que le
Gouvernement britannique reconsidérerait sa position au sujet des îles
Hawar et l’a fait à nouveau dans une lettre du 21 février 1948, après la
délimitation des fonds marins par les Britanniques en décembre 1947.

57. Compte tenu de ce qui précède, ma conclusion ne peut être que la
suivante: il n’y a pas plus eu de consentement de la part du souverain de
Qatar avant le début de la procédure que d'acceptation ou d’acquiesce-
ment par la suite. Il faut beaucoup d'imagination pour dire que le sou-
verain de Qatar a donné son consentement, mais, même alors, il serait
difficile de parler d’un consentement donné librement dans les délais vou-
lus, si bien que l'issue de la procédure lui serait opposable malgré ses pro-
testations. J'estime que la Cour a bien négligé le contexte politique qui,
étant donné ce qui s'était déjà produit, ne laissait guère au souverain de
Qatar d’autre choix que de demander à la puissance protectrice de res-
pecter ses engagements conventionnels «dans un esprit de justice et
d'équité».

58. Cela ne signifie pas, à mon avis, que la décision de 1939 est juridi-
quement dépourvue de pertinence. Pour ne citer qu'un exemple, on ne
peut pas dire que Bahreïn ait agi illégalement au sujet des îles Hawar

203
DELIMITATION ET QUESTIONS (OP. IND. KOOIMANS) 240

aussi longtemps que ses actes ont été conformes aux droits qui lui étaient
conférés. Mais cette décision n'est pas non plus à l’abri d’un examen du
juge (ce que d’ailleurs la Cour ne prétend pas) si la partie qui a été lésée
et dont le consentement était irrégulier y a exprimé son opposition en
temps voulu et a réservé ses droits dans les règles, comme l’a justement
fait Qatar. Je ne peux pas admettre l’allégation de Bahreïn selon laquelle
l'attitude ultérieure de Qatar signifie qu'il avait acquiescé à la souverai-
neté de Bahreïn sur les îles Hawar. Tant avant qu'après son accession à
Pindépendance, Qatar a amplement fait savoir qu'il ne renongait pas à sa
prétention sur les îles.

59. Par conséquent, j'estime que la Cour aurait été parfaitement habi-
litée à trancher la question de la souveraineté sur les îles Hawar si elle
avait décidé que Qatar n'avait pas donné son consentement. Compte tenu
des critères définis en droit international au sujet de la souveraineté ter-
ritoriale, la Cour aurait dû à mon sens déterminer laquelle des Parties
était la mieux fondée à revendiquer les îles, comme cela lui a été demandé
au sujet de Zubarah, qui n’a pas fait l’objet d’une décision administrative.
La décision de 1939 n'est rien de plus qu'un fait, qui doit bien sûr être
pris en considération. Il n'appartient pas à la Cour de déterminer si elle a
été prise ou non conformément au droit compte tenu des relations qui
existaient entre la puissance protectrice et les Etats protégés.

*

60. Ce qui distingue le différend qui oppose les Parties au sujet des îles
Hawar de celui portant sur Zubarah, c'est qu’il n’a surgi qu’une fois fa
région devenue économiquement intéressante en raison de l’importance
croissante du pétrole. Ce différend s’est donc inscrit d'emblée dans un
contexte moderne.

Les compagnies pétrolières (occidentales) souhaitaient obtenir des
concessions sur des secteurs clairement définis et se les voir accordées par
une autorité ayant sur ces secteurs un titre de souveraineté territoriale de
préférence incontesté. Les différends qui pouvaient éventuellement oppo-
ser les entités habilitées à octroyer une concession pour l'exploitation de
ressources naturelles concernaient le tracé précis de frontières ou la sou-
veraineté sur des zones bien définies et se prétaient en principe à un règle-
ment conforme aux règles et aux principes du droit international contem-
porain.

61. I] ne faut cependant pas perdre de vue que, si le différend lui-même
apparaît comme étant bien de son siècle, ses origines remontent loin dans
le temps. En l'espèce, les deux Parties fondent leurs revendications terri-
toriales sur des arguments qui font souvent intervenir des notions de
droit international contemporain. Elles soutiennent ou réfutent, par exem-
ple, que certains actes, accomplis au XIX° siècle ou dans les premières
décennies du XX°, sont des preuves de possession à titre de souverain. Il
n’en convient pas moins de garder constamment à l'esprit, en éva-
luant ces arguments, que, comme l'a dit le Tribunal arbitral qui a eu à

204
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 241

connaître de l'affaire Chardjah|Doubaï, «il serait extrêmement artificiel
d'appliquer les règles du droit international sous leur forme contempo-
raine à des populations qui, jusqu’à une date très récente, avaient une
conception totalement différente de la souveraineté» (Award, Interna-
tional Law Reports, vol. 91, p. 587).

62. Ainsi que je l’ai déjà indiqué, ce serait un anachronisme que
d'interpréter l'accord conclu en 1868 par la Grande-Bretagne avec le chef
Al-Thani à Doha comme conférant à ce dernier un titre de souveraineté
sur l’ensemble de la péninsule, y compris les îles Hawar. Il est tout sim-
plement impossible de soutenir que les îles Hawar ont fait partie inté-
grante de Qatar dès sa prétendue création en qualité d'Etat souverain en
1868 et que Bahreïn doit fournir la preuve d’actes de possession bien
antérieurs à titre de souverain pour faire admettre que sa revendication
est la mieux fondée.

63. Même en supposant, pour les besoins de la démonstration, que
Qatar détienne un titre originaire en vertu de l'accord de 1868, pris
conjointement avec les accords conclus entre la Grande-Bretagne et
Bahreïn, cela ne suffirait pas en soi à faire échec à une revendication de
Bahreïn fondée sur des actes d’autorité accomplis de longue date, à moins
que Qatar lui-même ne soit en mesure de prouver avoir exercé une cer-
taine autorité sur les îles. Comme l’a dit M. Huber (au sujet de l’occupa-
tion) dans l'affaire de l’{/e de Palmas:

«L'insistance croissante avec laquelle le droit international ... a
demandé que l’occupation soit effective serait inconcevable si l’effec-
tivité n’était exigée que pour l’acte d’acquisition et ne était pas éga-
lement pour le maintien du droit.» (Revue de droit international
public, troisieme serie, t. 1X, p. 164.)

64. Or, Qatar n'a pas été en mesure d'établir des faits apportant la
preuve du maintien effectif et continu du droit que lui aurait conféré son
prétendu titre originaire. Pourtant, il a fait valoir que ce titre sur les îles
Hawar était confirmé par le principe de proximité ou de contiguité. Et,
du point de vue géographique, il est incontestable que les îles Hawar
appartiennent à la péninsule — ou en font même partie — non seulement
parce qu'elles en sont très proches, mais aussi parce qu'elles forment un
chapelet le long de la côte.

65. Bien qu’il ne soit pas inconnu en droit international, le principe de
contiguité n’est cependant rien de plus qu’une présomption. Pour citer à
nouveau M. Huber dans la sentence rendue en l'affaire de le de Palmas:

«comme règle établissant ipso jure une présomption de souveraineté
en faveur d’un Etat déterminé, ce principe viendrait contredire ce qui
a été exposé en ce qui concerne la souveraineté territoriale et en ce
qui concerne la relation nécessaire entre le droit d’exclure les autres
Etats d’une région donnée et le devoir d'y exercer les activités éta-
tiques» (Revue de droit international public, troisième série,
t. IX, p. 182).

205
DELIMITATION ET QUESTIONS (OP. IND. KOOHMANS) 242

66. Il a été souvent relevé que, dans le paragraphe que je viens de citer,
M. Huber semble parler uniquement des îles situées /rors des eaux terri-
toriales, ce qui autoriserait une interprétation a contrario pour les îles
sises dans les eaux territoriales d’un Etat. Mais le raisonnement de
M. Huber s'applique aussi bien à ces dernières. Le facteur décisif pour
exclure les prétentions d’autres Etats est l'exercice d'activités étatiques.

Tel semble être aussi le point de vue du Tribunal arbitral qui, dans
l'affaire Ervthrée/ Yénien, a indiqué:

«[ill est donc jusqu’à un certain point possible de présumer que toute
(les italiques sont de moi) île située au large d’une des côtes peut être
considérée comme appartenant à cette côte en tant que dépendance
sauf si l'Etat sur le territoire duquel se trouve la côte opposée a pu
démontrer qu'il avait un titre manifestement meilleur» (Sentence,
Première phase, par. 458, p. 121).

67. A l'appui de sa revendication concernant les îles Hawar, Qatar a
également soumis un nombre impressionnant de cartes et d’autres docu-
ments cartographiques dont la grande majorité montre de façon convain-
cante que, bien avant la décision britannique de 1939, ces iles ont été
considérées comme appartenant à ce qui a fini par devenir l'Etat de
Qatar. Les éléments de preuve cartographiques présentés par Bahreïn ne
sont, pour ne pas dire plus, ni nombreux ni clairs.

68. Il ne paraît pas nécessaire de rappeler très longuement ce qu’a dit
la Chambre de la Cour de la valeur des preuves cartographiques dans
l'affaire du Différend frontalier (Burkina Fasol République du Mali), à
savoir que les cartes ne sauraient constituer un titre territorial et ne sont
généralement que des éléments de preuve extrinsèques auxquels il peut
être fait appel. parmi d’autres éléments de preuve de nature circonstan-
cielle, pour établir ou reconstituer la matérialité des faits (C.J. Recueil
1986, p. 582, par. 54). Qatar n'ayant pas été en mesure, selon moi, de
démontrer qu'il a un titre sur les îles Hawar reposant sur l'exercice de son
autorité même de la façon la plus limitée et selon un mode d’acquisition
juridiquement admis. j'estime que les données cartographiques ne doivent
pas être prises en compte.

69. Cela ne signifie pas qu'il ne pourrait pas être souhaitable de cher-
cher à expliquer la constance vraiment remarquable avec laquelle les
cartes semblent attribuer les îles Hawar à Qatar; même si cette constance
tient en partie à ce que les cartographes se référent souvent à des cartes
existantes et jusqu'à un certain point les copient, cette explication n'est
certainement pas la seule.

70. Il est peut-être plus significatif que la plupart des cartographes de
cette époque étaient des Occidentaux qui avaient l'habitude de se fonder
sur des données généralement disponibles qu’ils pouvaient compléter
grâce à leur savoir et à leurs propres travaux, et de présumer l'existence
d'entités territoriales bien définies. S'il faut établir des cartes d’une région
où il n'existe pas de frontières précises et où le pouvoir étatique ne repose

206
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 243

pas en premier lieu sur l’exclusivité territoriale, il n’est que logique de
supposer que des îles qui ne sont guère peuplées et/ou ne le sont pas en
permanence et qui sont situées à proximité de la côte du territoire conti-
nental font partie de ce territoire. Mais une telle carte reflète davantage la
situation géographique que la situation politique, pour la simple raison
que cette dernière est trop opaque pour être représentée comme on le fait
traditionnellement et de façon aisément reconnaissable.

71. Il paraît donc utile de donner tout leur poids aux termes employés
par M. Huber dans l’affaire de l'/le de Palmas:

«Lorsque l'arbitre est convaincu de l'existence de faits juridiques
déterminants qui contredisent les affirmations de cartographes dont
les sources d’information ne sont pas connues, il est libre de n’atta-
cher aucune valeur aux cartes, si nombreuses et appréciées qu'elles
puissent être.» (Revue de droit international public, troisième série,
t. IX, p. 180.)

Il faut donc examiner maintenant la liste des effectivités soumise par
Bahreïn pour déterminer si la conclusion de M. Huber est valable en
l'espèce.

72. Tout comme pour Zubarah, Bahreïn fonde l'essentiel de son argu-
mentation au sujet des îles Hawar sur l'existence de liens d’allégeance
entre le souverain de Bahreïn et les tribus qui s'étaient installées sur l’île
Hawar, en particulier les Dowasir. Il s’est donné beaucoup de peine, non
seulement pour prouver ces liens d’allégeance mais aussi pour présenter
les effectivités qui attestent que son autorité se manifestait et s’exercait
véritablement.

73. Pour la période qui a précédé 1936, c’est-à-dire l’année où est né le
différend. ces effectivités paraissent au mieux nébuleuses et incertaines, et
reposent souvent sur des informations données par des étrangers d’après
ce qu'ils avaient entendu dire. Il ne fait cependant aucun doute que des
liens existaient entre Vile principale de Bahreïn, en particulier la ville de
Zellag (agglomération où l'on trouvait le plus de Dowasir), et l'île Hawar,
où se rendaient périodiquement ces Dowasir. Les éléments de preuve pré-
sentés à la Cour n’indiquent pas aussi clairement si cela se concrétisait en
«liens d'allégeance» au souverain de Bahreïn, encore que ce ne soit certes
pas inconcevable puisque leur principal lieu de résidence était à Bahreïn,
qu'il n'y avait dans la région pas d’autre souverain auquel ils auraient pu
être prêts à faire allégeance, et qu'en tout cas ils ignoraient sans doute
l'existence même du souverain de Doha puisque la zone côtière faisant
face aux îles Hawar était inhabitée.

74. Il est vrai que ces liens n'ont pas été stables et ont parfois été
coupés temporairement, ce qui n'avait rien d’inhabituel dans la région.
Ainsi, au cours des années 1920, à la suite d’un conflit entre le souverain
de Bahreïn et les Dowasir de Zellag, ceux-ci quittèrent l'île de Bahreïn
pour la péninsule Arabique et ne retournèrent finalement à Bahreïn
qu'après plusieurs années. I] est cependant fort improbable que les habi-
tants de Hawar, qui ne pouvait guère être qualifié de lieu hospitalier,

207
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 244

aient pu se maintenir sans une base arrière sur l’île de Bahreïn qui était le
seul endroit vers lequel ils pouvaient se tourner.

75. Mais ce sont les effectivités, présentées comme preuve de l'exercice
dune autorité, qui sont moins convaincantes. Il est maintenant tout à
fait manifeste qu'Hawar a bien été habitée, du moins périodiquement,
comme en témoigne la présence de citernes, de maisons, de cimetières,
etc. Rien ne permet non plus de douter que des mesures aient été prises de
temps à autre par des responsables bahreïnites face à des événements
ayant eu lieu à Hawar. Il est par contre beaucoup moins évident que cela
montre bien que le souverain de Bahreïn considérait les îles Hawar
comme faisant partie de son domaine; aucune preuve n'a été fournie de
manifestations continues d'autorité et rien n’atteste que les habitants de
Hawar s’adressaient de leur propre initiative au souverain de Bahreïn
quand ils pensaient avoir besoin d’une aide.

On notera à cet égard qu'avant 1936 Hawar n’a jamais été mentionnée
dans les rapports annuels établis par les autorités bahreïnites.

76. Ainsi, à première vue, les effectivités présentées par Bahreïn ne
paraissent guère suffisantes pour apporter des preuves concluantes de
l'existence des deux éléments évoqués par la Cour permanente de Justice
internationale dans l'affaire du Groënland oriental, à savoir «l'intention
et la volonté d'agir en qualité de souverain, et quelque manifestation ou
exercice effectif de cette autorité» (CPJ, série AIB n° 53, p. 45-46),
même si ces effectivités l'emportent de beaucoup sur celles dont a fait état
Qatar. Ces deux concepts doivent toutefois être rapportés au contexte
juridique et politique de l’époque et de la région concernées, et il est cer-
tain qu'ils avaient alors dans la région du Golfe une connotation qu'ils
n'avaient pas dans les relations entre Etats occidentaux et européens.
Aussi serait-il à mon avis erroné en l'espèce d'établir un parallèle avec la
conclusion de la Cour dans l'affaire de l’ Ie de KasikililSedudu ( Botswanal
Namibie) selon laquelle, même si des liens d’allégeance avaient pu exister
entre la tribu des Masubia et les autorités du Caprivi, il n’était pas «établi
que les membres de cette tribu occupaient l’île à titre de souverain, c’est-
à-dire y exerçaient des attributs de la puissance publique au nom de ces
autorités» (arrêt, C.1.J. Recueil 1999 (HT), p. 1105, par. 98). Dans cette
affaire, les autorités concernées étaient celles de puissances coloniales
européennes parfaitement familiarisées avec les notions de souveraineté
et de compétence exclusive.

77. En l'espèce, la conclusion de la Cour permanente dans l'affaire du
Groénland oriental paraît beaucoup plus appropriée:

«Il est impossible d'examiner les décisions rendues dans les af-
faires visant la souveraineté territoriale sans observer que, dans beau-
coup de cas, le tribunal n’a pas exigé de nombreuses manifestations
d'un exercice de droits souverains pourvu que l'autre Etat en cause
ne put faire valoir une prétention supérieure.» (C.P.J.1, série AIB
n° 53, p. 46; les italiques sont de moi.)

208
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 245

La conclusion qui s'impose selon moi est qu'il n’est pas nécessaire
d'exiger de Bahreïn «de nombreuses manifestations d’un exercice de
droits souverains» puisque l’autre Etat, Qatar, «[n’a pu] faire valoir une
prétention supérieure». Tertium non datur d’après les conclusions des
deux Parties.

78. En d’autres termes, l'année 1916, qui a marqué le retrait définitif
des Ottomans de la péninsule et l'établissement d’une relation spéciale
avec la Grande-Bretagne, peut être considérée comme l'année où Qatar,
en quelque sorte, est arrivé a l'âge de la maturité et où un titre juridique
complet sur l'ensemble de la péninsule lui a été virtuellement attribué.
Alors que Qatar, aussi bien avant 1916 (quand ce titre virtuel n’était pas
encore complet en raison de la souveraineté ottomane) qu'après. a réussi
à consolider son autorité dans la région de Zubarah, il n’a jamais cherché
à le faire autant dans les îles Hawar. Le capital assez mince d’effectivités
constitué par Bahreïn pendant cette période doit être réputé l'emporter
sur le titre virtuel de Qatar, qui n’a à son actif pas la moindre trace de
manifestation d'autorité.

79, C’est pour ces raisons que je me rallie à la conclusion de la Cour,
au paragraphe 2 du dispositif de l’arrêt, selon laquelle Bahreïn a souve-
raineté sur les îles Hawar. J'ai jugé nécessaire d'exposer les motifs qui
m'ont amené à cette conclusion puisque je suis en désaccord avec le rai-
sonnement de la Cour.

VIT. LA QUESTION DE JANAN

80. La question de savoir à laquelle des Parties appartient Vile de
Janan est assez singulière. Bahreïn a fondé sa revendication sur le fait que
Pile n'était pas exclue du groupe des Hawar lorsque le Gouvernement
britannique a décidé, en juillet 1939, que les îles Hawar appartenaient a
Bahreïn. Pour sa part, Qatar s'appuie sur le fait que Janan n'était pas
expressément incluse dans le groupe des Hawar quand la Grande-
Bretagne a rendu sa «décision» sur la division des fonds marins entre les
Parties en décembre 1947.

81. Ces interprétations différentes de la position du Gouvernement
britannique sont apparemment la principale — sinon la seule — raison
pour laquelle la souveraineté sur l’île de Janan a été présentée comme une
question distincte. Sur le fond, les Parties invoquent les mémes arguments
que ceux au sujet du groupe des Hawar dans son ensemble: Qatar
s'appuie avant tout sur le principe de proximité et Bahreïn sur ses alléga-
tions relatives à ses manifestations de souveraineté. Il n’y a aucune raison
pour que mon point de vue sur ces questions au sujet des îles Hawar en
général change quand il s'agit de l’île de Janan en particulier.

82. Aussi le seul problème qui demeure est-il le suivant: comment
faut-il traiter les positions apparemment discordantes que le Gouverne-
ment britannique a prises en 1939 et en 1947. Quelles en sont les impli-
cations sur le plan du droit?

209
DELIMITATION ET QUESTIONS (OP, IND, KOOIJMANS) 246

83. Les lettres adressées le 11 juillet 1939 aux souverains de Bahrein et
de Qatar se bornaient à mentionner «l’appartenance des îles Hawar»
sans expliquer pourquoi il avait été décidé de les attribuer 4 Bahrein.

Il est plus significatif que la lettre adressée par l’agent politique a
Bahreïn, sir Hugh Weightman, au résident politique dans le Golfe, où
sont exposés {es motifs de la décision britannique, n’ait pas fait état d’une
position spéciale au sujet de l'île de Janan (arrêt, par. 128). L'histoire des
concessions pétrolières négociées durant les années trente montre pour-
tant à l'évidence que Janan était considérée comme faisant partie du
groupe des Hawar. C'est ce que confirme une lettre adressée en 1947 à
l'India Office par le colonel Hay, résident politique dans le Golfe. For-
mulant ses recommandations au sujet du partage des fonds marins, il
écrivait: «Je dois appeler l’attention sur le fait que Janan a été incluse
dans la zone a propos de laquelle la Petroleum Concessions Limited
négociait avec le Gouvernement de Bahreïn en 1938-1939.»

84. A mon avis, Bahrein avait toutes les raisons de croire que la déci-
sion britannique incluait Janan dans le groupe des Hawar et qu'il avait
donc souveraineté sur elle. Le souverain de Qatar n’avait quant a lui
aucune raison de penser que l’île n'était pas incluse et ses lettres et pro-
testations de l’époque ne la mentionnent pas expressément.

85. La lettre adressée le 23 décembre 1947 aux souverains de Bahreïn
et de Qatar, où est exposé le point de vue du Gouvernement britannique
sur la délimitation des fonds marins, est le tout premier document faisant
expressément mention de Vile de Janan, qu'elle exclut du groupe des
Hawar. Son statut juridique n’est pas très clair. Il est indiqué dans le para-
graphe d'introduction qu’indépendamment de toute autre considération
{sans plus de précisions à leur sujet) une délimitation des fonds marins est
Jugée nécessaire en raison des activités des sociétés pétrolières dans les
territoires de Bahreïn et de Qatar.

86. Bien que le paragraphe 3 de la lettre parle de «cette décision», les
mots et expressions utilisés indiquent bien qu'elle ne fait que refléter le
point de vue du Gouvernement britannique sur les droits souverains que
détiennent déjà les Parties. Elle ne peut donc être considérée comme un
instrument attribuant ces droits. Il est expressément indiqué au para-
graphe 4 qu'il est reconnu que le cheikh de Bahreïn a des droits
souverains sur les îles Hawar, et que «l’île de Janan» n'est pas considérée
comme en faisant partie. Par conséquent, cette lettre peut être considérée
au mieux comme une interprétation (tardive) de la décision prise en
1939 par les autorités britanniques et non comme une note rectificative
ayant force obligatoire.

87. Les raisons pour lesquelles Janan a été détachée du groupe des
Hawar sont données dans l'avis de l'agent politique à Bahreïn en date du
31 décembre 1946 et récapitulées dans une lettre du résident politique
dans le Golfe en date du 18 janvier 1947. Je ne les trouve pas très
convaincantes. Le facteur décisif semble avoir été que le chenal qui sépare
Hawar (ile principale du groupe) de Janan constituait l'accès principal au
débarcadère de la société pétrolière PCL dans la baie de Zakarit (Zukrit).

210
DELIMITATION ET QUESTIONS (OP. IND. KOOIJMANS) 247

au large de la côte continentale de Qatar. Il n'était pas jugé souhaitable
que Bahreïn puisse bloquer cet accès, ce qu’il lui aurait été loisible de
faire sil avait eu souveraineté sur Hawar et Janan. Cette décision a donc
été prise sur la base de considérations politiques qui, en outre, n'étaient
pas encore à l’ordre du jour quand, en 1939, la Grande-Bretagne a
attribué le groupe des Hawar à Bahreïn.

88. 11 paraît justifié de conclure que, jusqu’en 1947, Janan fut consi-
dérée comme faisant partie du groupe des Hawar par les autorités bri-
tanniques, ainsi que par Bahreïn et Qatar. On peut à cet égard faire
remarquer que, lorsque Bahreïn installa des balises sur Pile de Janan après
la décision de 1939, les autorités britanniques, informées, ne protestèrent
pas. Même si les manifestations d'autorité étatique de Bahreïn doivent
être considérées comme assez faibles en ce qui concerne l’île principale,
rien ne semble devoir justifier que l’une des petites îles soit détachée du
groupe, à moins que Qatar ne soit en mesure de démontrer qu'il a une
prétention plus solide sur cette île-là. Puisque tel n’est pas le cas, Janan
doit être considérée comme faisant partie des Hawar et, en conséquence,
comme relevant de la souveraineté de Bahreïn. Peu importe, à mon sens,
que ce soit là une application du principe de l’unité naturelle ou physique
d’un groupe d'îles, ce principe étant au mieux une présomption réfutable
qui, en soi, ne peut créer de titre. Ce qui est décisif, c'est que dans le cou-
rant des années trente, lorsque le différend est né, les deux Parties, de
même que la puissance protectrice, n’ont jamais considéré l'île de Janan
comme distincte du groupe. Puisque Janan doit être considérée comme
faisant partie des Hawar sur lesquelles Bahreïn a souveraineté, j'ai voté
contre le paragraphe 3 du dispositif de l'arrêt.

REMARQUE FINALE

89. Bien que je souscrive pleinement au raisonnement de la Cour sur la
délimitation maritime et que j'aie également voté pour le paragraphe 6 du
dispositif de l'arrêt, il est presque superflu de préciser que je ne saurais
donner mon assentiment en ce qui concerne la partie de la limite mari-
time unique qui passe, en direction de l’ouest, entre Jazirat Hawar et
Janan. Puisque Janan fait selon moi partie des Hawar et appartient donc
à Bahreïn, la limite devrait passer, en direction du sud-ouest, entre Janan
et la côte de la péninsule. Mais la Cour ayant décidé que Janan apparte-
nait à Qatar et tracé la frontière maritime en conséquence, je n’ai pas vu
de raison d'exprimer mon léger désaccord par un vote négatif.

{ Signé) P. H. KOOLMANS.

211
